811 F.2d 607
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vernon RODMAN, Plaintiff-Appellant,v.Joseph P. KINNEARY;  John D. Holschuh, Defendants-Appellees.
No. 86-3581.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1986.

Before KRUPANSKY, NELSON and RYAN, Circuit Judges.

ORDER

1
The plaintiff appeals pro se from the district court order which dismissed his 42 U.S.C. Sec. 1983 and monetary damage claims as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  The case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Because Judge Kinneary is a defendant in this action and the appearance of bias is inescapable, it is ORDERED that the district court's judgment be VACATED and REMANDED for reassignment to another district court judge and any further appropriate proceedings.